Gaynor, J.:
Counsel for the appellant persisted on the argument in criticising the summary disposition of the case by the learned trial judge as arbitrary, and the like. Such criticism was unfounded and out of place. It was for the tenant to protect his goods after the fire by covering them, moving them out, or by making the repairs himself at the landlord’s expense. The law did not tie his hands. The law. is not that he could neglect his goods, and recover of the landlord *859for damage done to them by the landlord’s neglect to repair (Cook v. Soule, 56 N. Y. 420). Nor did the lease bind the landlord to repair; it only provided that the repairs should be done at his expense.
The j udgment and order should be affirmed.
IIirschberg, P. J., Woodward and Hooker, JJ., concurred.
Judgment and order affirmed, with costs. ‘